DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 has been considered by the Examiner and made of record in the application file.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18, 21, 22, 24, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Zhao et al. (US 2014/0341104, hereinafter Zhao).	
Regarding claim 1, Zhao teaches an apparatus (network node 504, eNB - FIG. 5) for wireless communication , comprising: 
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (FIG. 5), wherein the one or more processors are configured to: 
receive, by a network entity (network node 504, eNB – par [0042], FIG. 5) from a user equipment (UE), a measurement report, wherein the network entity corresponds to a serving network entity (the eNB, configures all UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back the reference signal received quality (RSRQ) for the MBSFN Resource Blocks (MBSFN RBs) of neighboring cells – par [0044]); and 
determine, by the network entity, a single frequency network (SFN) network entity group for the UE based on the measurement report, wherein the SFN network entity group corresponds to a one or more neighbor network entities designated for transmitting SFN data to the UE (If some or all UEs 302, 405, 406 receiving or requesting MBMS data within the "serving" cell C31, C41, C42, C43 are not able to receive MBMS data from MBMS RBs of neighboring cells with adequate quality nor from MBMS RBs of the "serving" cell, then the transmission mode of the "serving" cell C31, C41, C42, C43 is selected as Multi-cell transmission mode and the MBMS data is transmitted in a time synchronized fashion permitting the UEs 302, 405, 406 receiving or requesting MBMS data within the "serving" cell 302, 405, 406 to soft combine the physical signals – par [0053]. Multi-cell transmission: in this transmission mode the same multimedia content is transmitted in multiple cells within an MBSFN Area 101 in a time synchronized fashion, such that the physical signals arriving from different cells at the User Equipment (UE) can be soft combined) - [0009]).
Regarding claim 2, Zhao teaches claim 1 and further teaches wherein the one or more processors are configured to transmit, by the network entity to the UE, a measurement request to measure channel information of at least one of the one or more neighbor network entities (the eNB, configures all UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back – par [0044]).
Regarding claim 18, Zhao teaches an apparatus (UE 302 – FIG. 3) for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (an UE inherently includes claimed features), wherein the one or more processors are configured to:
receive, by a user equipment (UE) from a network entity, a measurement request to measure channel information of at least one of one or more neighbor network entities, wherein the network entity corresponds to a serving network entity (the eNB, configures all UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back the reference signal received quality (RSRQ) for the MBSFN Resource Blocks (MBSFN RBs) of neighboring cells – par [0044]); and 
transmit, by the UE to the network entity, a measurement report, wherein the measurement report configures the network entity to determine a single frequency network (SFN) network entity group for the UE (… UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back the reference signal received quality (RSRQ) for the MBSFN Resource Blocks (MBSFN RBs) of neighboring cells – par [0044]).
Regarding claim 21, Zhao in view of Zhang teaches claim 18  and further Zhao teaches wherein the one or more processors are configured to transmit, by the network entity to the UE, a downlink control information (DCI) (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007]).
Regarding claim 22, Zhao in view of Zhang teaches claim 21  and further Zhao teaches wherein the DCI includes at least transmission configuration indicator/quasi-co location (TCI/QCL) information associated with the network entity (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007]. Control information necessary for the reception of the MTCH channel reads on transmission configuration indicator).
Regarding claim 24, Zhao teaches a method of wireless communication, comprising:
receiving, by a network entity from a user equipment (UE), a measurement report, wherein the network entity corresponds to a serving network entity (the eNB, configures all UE 302, 405, 406 
determining, by the network entity, a single frequency network (SFN) network entity group for the UE based on the measurement report, wherein the SFN network entity group corresponds to a one or more neighbor network entities designated for transmitting SFN data to the UE (If some or all UEs 302, 405, 406 receiving or requesting MBMS data within the "serving" cell C31, C41, C42, C43 are not able to receive MBMS data from MBMS RBs of neighboring cells with adequate quality nor from MBMS RBs of the "serving" cell, then the transmission mode of the "serving" cell C31, C41, C42, C43 is selected as Multi-cell transmission mode and the MBMS data is transmitted in a time synchronized fashion permitting the UEs 302, 405, 406 receiving or requesting MBMS data within the "serving" cell 302, 405, 406 to soft combine the physical signals – par [0053]. Multi-cell transmission: in this transmission mode the same multimedia content is transmitted in multiple cells within an MBSFN Area 101 in a time synchronized fashion, such that the physical signals arriving from different cells at the User Equipment (UE) can be soft combined) - [0009]).
Regarding claim 25, Zhao teaches claim 24 and further teaches transmitting, by the network entity to the UE, a measurement request to measure channel information of at least one of the one or more neighbor network entities (the eNB, configures all UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back – par [0044]).
Regarding claim 28, Zhao teaches a method of wireless communication, comprising: receiving, by a user equipment (UE) from a network entity, a measurement request to measure channel information of at least one of one or more neighbor network entities, wherein the network entity corresponds to a serving network entity (the eNB, configures all UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back the reference signal received quality (RSRQ) for the MBSFN Resource Blocks (MBSFN RBs) of neighboring cells – par [0044]); and 
transmitting, by the UE to the network entity, a measurement report, wherein the measurement report configures the network entity to determine a single frequency network (SFN) network entity group for the UE (… UE 302, 405, 406 receiving or requesting MBMS data to measure and to report back the reference signal received quality (RSRQ) for the MBSFN Resource Blocks (MBSFN RBs) of neighboring cells – par [0044]).
Regarding claim 29, Zhao in view of Zhang teaches claim 28  and further Zhao teaches receiving, by the UE from the network entity, a downlink control information (DCI) (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 19 re rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Mochizuki et al. (US 2012/0307780, hereinafter Mochizuki)
Regarding claim 3, Zhao teaches claim 2 but fails to teach wherein the measurement request includes one or more neighbor cell PCIs, SSB locations of neighbor cells, and SSB periodicity of neighbor cells.
However, Mochizuki teaches Zhao teaches wherein the measurement request includes one or more neighbor cell PCIs, SSB locations of neighbor cells, and SSB periodicity of neighbor cells (UE may obtain the SIB2 of the broadcast information together with the measurement instruction message from the serving cell in advance and specify the cell from which the UE obtains the RACH configuration parameter. The cell may be specified using the PCI or GCI – par [0305])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Mochizuki in Zhao to allow object to be measured to be quickly identified.
	Regarding claim 19, Zhao teaches claim 18 but fails to teach wherein the measurement request includes one or more neighbor cell PCIs, SSB locations of neighbor cells, and SSB periodicity of neighbor cells.
wherein the measurement request includes one or more neighbor cell PCIs, SSB locations of neighbor cells, and SSB periodicity of neighbor cells (UE may obtain the SIB2 of the broadcast information together with the measurement instruction message from the serving cell in advance and specify the cell from which the UE obtains the RACH configuration parameter. The cell may be specified using the PCI or GCI – par [0305])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Mochizuki in Zhao to allow object to be measured to be quickly identified.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Keskitalo et al. (US 2017/0055171, hereinafter Keskitalo)
Regarding claim 4, Zhao teaches claim 1 but fails to teach wherein the measurement report includes one or more strongest SSB indexes and LI-RSRP of corresponding SSBs.
However, Keskitalo teaches wherein the measurement report includes one or more strongest SSB indexes and LI-RSRP of corresponding SSBs (measurements performed on one or more subframes – par [0004]. Subframes associated with MBMS corresponds to claimed SSB. Measurements include RSRP are logged for feedback or reported to the network – par [0016].)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Keskitalo in Zhao for providing improved MBMS services.
Regarding claim 20, Zhao teaches claim 18 but fails to teach wherein the measurement report includes one or more strongest SSB indexes and LI-RSRP of corresponding SSBs.
However, Keskitalo teaches wherein the measurement report includes one or more strongest SSB indexes and LI-RSRP of corresponding SSBs (measurements performed on one or more subframes – 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Keskitalo in Zhao for providing improved MBMS services.

Claims 5-12, 16, 17, 23, 26, 27  and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhang et al. (US 2011/0305164, hereinafter Zhang.)
Regarding claim 5, Zhao teaches claim 1 but fails to teach to transmit an indication to transmission of SFN data to the one or more neighbor network entities associated with the SFN network entity group.
However, Zhang teaches to transmit an indication to transmission of SFN data to the one or more neighbor network entities associated with the SFN network entity group (par [0089])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 6, Zhao in view of Zhang teaches claim 5 but Zhao fails to teach wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a synchronization signal block (SSB).
However, Zhang teaches wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a synchronization signal block (SSB) (par [0089])

Regarding claim 7, Zhao in view of Zhang teaches claim 6 but Zhao fails to teach wherein the one or more processors configured to transmit the indication to the one or more neighbor network entities are further configured to transmit the indication to the one or more neighbor network entities via a back-haul communication link.
However, Zhang teaches wherein the one or more processors configured to transmit the indication to the one or more neighbor network entities are further configured to transmit the indication to the one or more neighbor network entities via a back-haul communication link (target sector forwards, the common data needed to be transmitted, to each cooperative sector via X2 interface between base stations - par [0027])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 8, Zhao in view of Zhang teaches claim 6 but Zhao fails to teach wherein the indication includes at least one of a time/frequency resource, data to be transmitted, and a SSB index obtained from the measurement report.
However, Zhang teaches wherein the indication includes at least one of a time/frequency resource, data to be transmitted, and a SSB index obtained from the measurement report (some cooperative mechanisms used for network/cooperative MIMO are useful for cooperative beam forming operation. For example, physical resources coordination among cooperative sectors, reference signal definition used for cooperation etc. - par [0100])

Regarding claim 9, Zhao in view of Zhang teaches claim 6  and further Zhao teaches wherein the one or more processors are configured to transmit, by the network entity to the UE, a downlink control information (DCI) (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007]).
Regarding claim 10, Zhao in view of Zhang teaches claim 6  and further Zhao teaches wherein the DCI includes at least transmission configuration indicator/quasi-co location (TCI/QCL) information associated with the network entity (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007])
Regarding claim 11, Zhao in view of Zhang teaches claim 5 but Zhao fails to teach wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a channel state information reference signals (CSI-RS).
However, Zhang teaches wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a channel state information reference signals (CSI-RS) (par [0089])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 12, Zhao in view of Zhang teaches claim 11 but Zhao fails to teach wherein the one or more processors configured to transmit the indication to the one or more neighbor network entities are further configured to transmit the indication to the one or more neighbor network entities via a back-haul communication link.
However, Zhang teaches wherein the one or more processors configured to transmit the indication to the one or more neighbor network entities are further configured to transmit the indication to the one or more neighbor network entities via a back-haul communication link (target sector forwards, the common data needed to be transmitted, to each cooperative sector via X2 interface between base stations - par [0027])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 16, Zhao in view of Zhang teaches claim 11  and further Zhao teaches wherein the one or more processors are configured to transmit, by the network entity to the UE, a downlink control information (DCI) (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007]).
Regarding claim 17, Zhao in view of Zhang teaches claim 16  and further Zhao teaches wherein the DCI includes at least transmission configuration indicator/quasi-co location (TCI/QCL) information associated with the network entity (The MTCH channel carries the actual MBMS data while the MCCH carries control information necessary for the reception of the MTCH channel - FIG. 2, par [0007])
23. The apparatus of claim 21, wherein the one or more processors are configured, by the UE, to use a single analog reception beam based on the DCI, wherein the one or more neighbor network entities are transmitting beams in the SFN.
Regarding claim 23, Zhao teaches claim 21 but Zhao fails to teach wherein the one or more processors are configured, by the UE, to use a single analog reception beam based on the DCI, wherein the one or more neighbor network entities are transmitting beams in the SFN.
wherein the one or more processors are configured, by the UE, to use a single analog reception beam based on the DCI, wherein the one or more neighbor network entities are transmitting beams in the SFN (par [0089]. Note Zhao, par [0007], teaches MCCH carries control information for reception of MTCH channel, which corresponds to DCI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 26, Zhao teaches claim 24 but fails to teach transmitting an indication to transmission of SFN data to the one or more neighbor network entities associated with the SFN network entity group.
However, Zhang teaches transmitting an indication to transmission of SFN data to the one or more neighbor network entities associated with the SFN network entity group (par [0089])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 27, Zhao in view of Zhang teaches claim 26 but Zhao fails to teach wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a synchronization signal block (SSB).
However, Zhang teaches wherein the indication is configured to trigger the one or more neighbor network entities to transmit SFN data to the UE using an analog transmission beam associated with a synchronization signal block (SSB) (par [0089])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.
Regarding claim 30, Zhao teaches claim 29 but Zhao fails to teach configuring, by the UE, to use a single analog reception beam based on the DCI, wherein the one or more neighbor network entities are transmitting beams in the SFN.
However, Zhang teaches configuring, by the UE, to use a single analog reception beam based on the DCI, wherein the one or more neighbor network entities are transmitting beams in the SFN (par [0089]. Note Zhao, par [0007], teaches MCCH carries control information for reception of MTCH channel, which corresponds to DCI.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to provided improvement for MBMS.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhang and further in view of Yoon et al. (US 2019/0363809, hereinafter Yoon.)
Regarding claim 13, Zhao in view of Zhang teaches claim 11 but fails to teach wherein the CSI-RS is quasi-co locationed (QCLed) with a synchronization signal block (SSB).
However, Yoon teaches wherein the CSI-RS is quasi-co locationed (QCLed) with a synchronization signal block (SSB) (par [0208])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Zhang in Zhao to reduce the UE complexity.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhang and further in view of Guo  et al. (US 2018/0302889, hereinafter Guo).
Regarding claim 14, Zhao in view of Zhang teaches claim 11 but fails to teach wherein the one or more processors are configured to transmit, from the network entity to the UE, a request message indicating a configured CSI-RS information and requests the UE to report a CSI-RS measurement to the network entity.
However, Guo teaches wherein the one or more processors are configured to transmit, from the network entity to the UE, a request message indicating a configured CSI-RS information and requests the UE to report a CSI-RS measurement to the network entity (par [0201], [0202])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Guo in Zhao to facilitate identifying a new beam.
Regarding claim 15, Zhao in view of Zhang teaches claim 14 but fails to teach wherein the CSI-RS corresponds a highest rated CSI-RS index indicated by the network entity.
However, Guo teaches wherein the CSI-RS corresponds a highest rated CSI-RS index indicated by the network entity (par [0201], [0202], [0203])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features as taught by Guo in Zhao to facilitate identifying a new beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642